McCurroch,'J., Appellant was convicted of the -crime of perjury, under the following indictment: ‘The grand jury of Cleburne County, in the name and by the authority of the State of Arkansas, accuse J. W. Blevins of the crime of perjury, committed as follows, towit: The said J. W. Blevins in the county and State aforesaid, on the 5th day of April, A. D. 1906, on his examination as a witness, after having, been duly sworn by B. Masingill, circuit clerk of said Cleburne County, Arkansas, who was authorized to administer such oath, to testify the truth, the whole truth and nothing but the truth on the trial of a certain civil action then pending in the Cleburne Circuit Court, wherein the heirs of J. E. Gresham, deceased, were plaintiffs and J. W. Blevins, administrator, was defendant, in which said action George E. Gresham and others were exceptors to the final account of J. W. Blevins, as administrator de bonis non of the estate of James E. Gresham, deceased, then and there did feloniously, falsely and corruptly testify that in December, 1904, he, the said J. W. Blevins, paid to E. B. McGuire, as administrator of the-estate of Charles O’Neal, deceased, the sum of $445 in money as full payment of a claim probated in the White County, Arkansas, Probate Court in 1876 in favor of the estate of Charles O’Neal, deceased, whereas in truth and in fact the said J. W. Blevins did not in the year 1904, or at any other time, pay to the said E. B. McGuire, as administrator of the estate of Charles O’Neal, deceased, the said sum of $445, or any other sum of money; the matter so testified to being material to the issue, and the said testimony being wilfully and corruptly false, against the peace and dignity of the State of Arkansas.” Appellant interposed a demurrer to the indictment, which was overruled by the court, the ground of the demurrer being that the indictment failed to state that the alleged false testimony was willfully given, and that it was not alleged in the indictment that the money was not paid to E. B. McGuire. It is not essential that the precise words of the statute be used in an indictment, if terms are used which bear the same meaning. Sherrill v. State, 84 Ark. 470, and cases cited. The charge in the indictment that the testimony was “feloniously, falsely and corruptly” given necessarily implied that it was wilfully or intentionally given. This court, in passing upon an indictment for murder in the first degree which omitted the word “wilfully,” in Aubrey v. State, 62 Ark. 368, said: “A wilful killing is an intended killing. Both the words 'deliberation’ and 'premeditation’ involve a prior purpose to do the act in question. And it is impossible to conceive of a murder committed with a 'felonious intent’ that is not wilful.” In addition to this, it will be noted that the indictment concludes with the statement, “said testimony being wilfully and corruptly false.” We think that the omission of the word “wilfully” was not fatal to the indictment. Nor is the other objection to the indictment well taken. It is alleged that appellant testified that he had paid a sum of money to E. B. McGuire, as administrator of the estate of Chas. O’Neal, deceased, and that it was false in that he did not pay to the said E. B. McGuire, as administrator of the estate of Chas. O’Neal, deceased, the sum of money or any other sum. It was unnecessary to negative the fact in so many words that he had paid the money to E. B. McGuire personally. The statement in the indictment necessarily carried the meaning that appellant had not paid the money to E. B. McGuire, who was administrator of the estate. The demurrer was therefore properly overruled. The testimony adduced at the trial tended to show that in the proceedings set forth in the indictment appellant testified that on a certain occasion he went to Cotter, Ark., and there met a man who pretended to be E. B. McGuire,' administrator of the O’Neal estate, and that he paid to him the sum of money named and took his receipt therefor. Appellant did not in his testimony pretend to identify the person who claimed to be E. B. McGuire; but on the contrary he said that he was not acquainted with that individual, and merely took his word as to his identity. The testimony which he is proved to have given, and which is claimed to be false, is that he paid a certain sum of money to a person unknown to him, but who claimed to be E. B. McGuire, administrator of the O’Neal estate. The only proof adduced tending to show the falsity of this testimony was that one E. B. McGuire, who formerly lived at Batesville, and who was administrator of O’Neal’s estate, died many years before the date of the alleged payment. This was not sufficient to establish- the falsity of the alleged testimony. It did not tend to establish the fact that appellant had not paid the sum of money -claimed to an individual at Cotter, Ark., who claimed to be E. B. McGuire, administrator of the O’Neal estate. If appellant had testified that he had paid the money to McGuire as administrator of the O’Neal estate, and if he had testified to the identity of the individual, then the testimony showing the death of E. B. McGuire might be said to establish the falsity of his testimony. But such is not the case. The falsity of the testimony is a material ingredient of the offense. It is the gist of the offense, -and must be proved as alleged. The mere improbability of the truth of the testimony given, without affirmative proof of its falsity, is not sufficient in a prosecuion for perjury to establish its falsity. The evidence was therefore insufficient to sustain the charge in the indictment. It will also b'e seen that the proof as to the substance of the alleged false testimony does not correspond with the allegations of the indictment. The indictment charges that appellant falsely testified that he had paid to E. B. McGuire, as administrator of the estate of Chas. O’Neal, deceased, the sum of money'named, whereas the proof shows that he testified merely that he paid the money to a man at Cotter who represented himself to -be E. B. McGuire, administrator of the O’Neal estate. The proof must, in order to sustain an indictment, conform to the allegations thereof; otherwise an acquittal of the charge follows. Reversed and remanded for new trial.